                     Case 3:20-cv-06553-MAS-ZNQ Document 1 Filed 05/29/20 Page 1 of 7 PageID: 1
JS 44 (Rev. 06/17)                                                           CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                               DEFENDANTS
   Carmen Lamberty                                                                                              Metropolitan Life Insurance Company
   128 Tunison Road                                                                                             200 Park Avenue
   New Brunswick, NJ 08901                                                                                      New York, NY 10166
   (b) County of Residence of First Listed Plaintiff                    Middlesex                               County of Residence of First Listed Defendant              New York
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                           THE TRACT OF LAND INVOLVED.

   (c) Attorneys (Firm Name, Address, and Telephone Number)               Attorneys (If Known)
   Linda M. Lopez, Law Office of Eric A. Shore
   2 Penn Center, 1500 JFK Blvd, Suite 1240, Philadelphia, PA 19102
   Tel: 215-627-9999
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                 x’   3   Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                                (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                           of Business In This State

’ 2    U.S. Government                 ’ 4      Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                                (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                       Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                               Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                               TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                         PERSONAL INJURY                PERSONAL INJURY               ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                        ’   310 Airplane                 ’ 365 Personal Injury -               of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                    ’   315 Airplane Product               Product Liability         ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                  Liability               ’ 367 Health Care/                                                                                   ’ 400 State Reapportionment
’   150 Recovery of Overpayment       ’   320 Assault, Libel &               Pharmaceutical                                                  PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment              Slander                       Personal Injury                                               ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                  ’   330 Federal Employers’             Product Liability                                             ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                  Liability               ’ 368 Asbestos Personal                                             ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                 ’   340 Marine                         Injury Product                                                      New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)           ’   345 Marine Product                 Liability                                                     ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment                Liability                PERSONAL PROPERTY                           LABOR                    SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits         ’   350 Motor Vehicle            ’ 370 Other Fraud                ’ 710 Fair Labor Standards         ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits           ’   355 Motor Vehicle            ’ 371 Truth in Lending                  Act                         ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                        Product Liability        ’ 380 Other Personal             ’ 720 Labor/Management             ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability    ’   360 Other Personal                 Property Damage                   Relations                   ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                             Injury                   ’ 385 Property Damage            ’ 740 Railway Labor Act            ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                      ’   362 Personal Injury -              Product Liability          ’ 751 Family and Medical                                            ’ 893 Environmental Matters
                                              Medical Malpractice                                              Leave Act                                                    ’ 895 Freedom of Information
        REAL PROPERTY                       CIVIL RIGHTS                PRISONER PETITIONS              ’ 790 Other Labor Litigation         FEDERAL TAX SUITS                    Act
’   210 Land Condemnation             ’   440 Other Civil Rights         Habeas Corpus:                x’ 791 Employee Retirement          ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                   ’   441 Voting                   ’ 463 Alien Detainee                   Income Security Act                 or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment        ’   442 Employment               ’ 510 Motions to Vacate                                             ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                 ’   443 Housing/                       Sentence                                                             26 USC 7609                     Agency Decision
’   245 Tort Product Liability                Accommodations           ’ 530 General                                                                                        ’ 950 Constitutionality of
’   290 All Other Real Property       ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                   IMMIGRATION                                                          State Statutes
                                              Employment                 Other:                        ’ 462 Naturalization Application
                                      ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other          ’ 465 Other Immigration
                                              Other                    ’ 550 Civil Rights                    Actions
                                      ’   448 Education                ’ 555 Prison Condition
                                                                       ’ 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement
V. ORIGIN (Place an “X” in One Box Only)
x 1 Original
’               ’ 2 Removed from                            ’ 3        Remanded from              ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
       Proceeding                 State Court                          Appellate Court                Reopened                Another District             Litigation -                   Litigation -
                                                                                                                          (specify)                        Transfer                      Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                       29 U.S.C. § 1001, et. seq
VI. CAUSE OF ACTION Brief description of cause:
                       ERISA
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                   DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         150000                                     JURY DEMAND:         ’ Yes      x’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                               DOCKET NUMBER
DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
       5/29/2020
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                       APPLYING IFP                                      JUDGE                          MAG. JUDGE
 Case 3:20-cv-06553-MAS-ZNQ Document 1 Filed 05/29/20 Page 2 of 7 PageID: 2



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


CARMEN LAMBERTY,                            :
                                            :              CIVIL ACTION
                      Plaintiff,            :
                                            :
              v.                            :              No.
                                            :
METROPOLITAN LIFE                           :
INSURANCE COMPANY,                          :
                                            :
                      Defendant.            :



                               CIVIL ACTION COMPLAINT

       Plaintiff, CARMEN LAMBERTY, by and through her attorney, Linda M. Lopez, Esq. of

the Law Offices of Eric A. Shore, P.C., as and for her Complaint against Defendant,

METROPOLITAN LIFE INSURANCE COMPANY, hereby avers as follows:

                                           PARTIES

       1.     Plaintiff, CARMEN LAMBERTY (hereinafter “Plaintiff”), was and still is a

citizen and resident of the State of New Jersey, residing at 128 Tunison Road, New Brunswick,

New Jersey 08901.

       2.     Defendant, METROPOLITAN LIFE INSURANCE COMPANY (hereinafter

“Defendant”), has corporate offices at 200 Park Avenue, New York, New York 10166.

                                       JURISDICTION

       3.     Jurisdiction of the Court is based upon 29 U.S.C. §§ 1132(e)(1) and 1132(f),

which give the District Courts jurisdiction to hear civil actions brought to recover benefits due

under the terms of an employee welfare benefit plan. Jurisdiction is also founded on 28 U.S.C. §
 Case 3:20-cv-06553-MAS-ZNQ Document 1 Filed 05/29/20 Page 3 of 7 PageID: 3



1331 because this action arises under 29 U.S.C. § 1001, et. seq. (Employee Retirement Income

Security Act of 1974, hereinafter “ERISA”).

        4.      Venue in the District of New Jersey is appropriate because Defendant conducts

business and is subject to personal jurisdiction in the judicial district and maintains contacts in

the judicial district sufficient to subject it to personal jurisdiction.

        5.      Pursuant to 28 U.S.C. § 1391(a)(1) and § 1391(c), this action is properly venued

in the District of New Jersey.

                                                 FACTS

        6.      At all times hereinafter mentioned, Plaintiff was employed as fraud specialist in a

GWIM Sr. Operations Analyst position for Bank of America, and at all times was a participant

and/or beneficiary under the Long Term Disability (“LTD”) plan.

        7.      Plaintiff had a strong work history working for Bank of America prior to filing for

LTD insurance benefits.

        8.      The LTD plan is an employee welfare benefit plan specifically covered under

ERISA, 29 U.S.C. § 1002(2)(A).

        9.      At all times material herein, Defendant made and/or participated in making all

benefits decisions under the LTD plan.

        10.     During Plaintiff’s employment with Bank of America, Defendant issued a long

term group disability income policy (hereinafter the “Policy”).

        11.     At all times hereinafter mentioned, said Policy of insurance was issued for the

benefit of certain eligible employees in exchange for the payment of premiums by Bank of

America and/or its employees.




                                                    2
 Case 3:20-cv-06553-MAS-ZNQ Document 1 Filed 05/29/20 Page 4 of 7 PageID: 4



        12.       At all times mentioned herein, Plaintiff was and is an employee eligible for long

term disability benefits as an insured under the Policy.

        13.       Said Policy provided, among other things, that long term disability insurance

benefit payments will be made to Plaintiff in the event that she becomes disabled as a result of

injury or sickness. The Policy states, in part, that:

        Disabled or Disability means that, due to Sickness or as a direct result of
        accidental injury: … You are unable to earn in the first 24 months of Sickness or
        accidental injury, more than 80% of Your Predisability Earnings at Your Own
        Occupation from any employer in Your Local Economy.

        14.       Plaintiff stopped working on November 19, 2018, and applied for LTD insurance

benefits.

        15.       By letter dated June 11, 2019, Defendant notified Plaintiff that her claim for LTD

benefits was denied.

        16.       On December 5, 2019, Plaintiff submitted a written appeal of Defendant’s adverse

determination.

        17.       On March 5, 2020, Defendant issued a final administrative denial of Plaintiff’s

claim for LTD benefits.

        18.       As of November 19, 2018, Plaintiff’s LTD coverage was in full force and effect

and Plaintiff was an eligible employee.

        19.       From November 19, 2018 to the present, Plaintiff has been disabled within the

meaning and pursuant to the terms of her Policy coverage as she is unable to perform, on a

sustained basis, either her own or any reasonable occupation, as those terms are defined in the

subject Policy.

        20.       Plaintiff’s disability is caused by Complex Regional Pain Syndrome, multilevel

lumbar disc herniations with nerve root compression, lumbar radiculopathy, facet arthropathy,

                                                   3
 Case 3:20-cv-06553-MAS-ZNQ Document 1 Filed 05/29/20 Page 5 of 7 PageID: 5



tarsal tunnel syndrome of the left lower extremity, medial plantar neuropathy, lesion of the

plantar nerve, anxiety and depression, with resultant symptoms of pain, numbness, tingling,

stiffness, weakness, auditory hallucinations, insomnia, loss of appetite, and trouble with focus

and concentration, all of which necessitates the need for frequent breaks for rest and symptom

control.

       21.     Plaintiff cooperated with the Defendant in all respects, provided proper proof of

loss in support of her claim, and otherwise complied with the terms and conditions of the Policy

regarding the filing and maintenance of the claim.

       22.     Pursuant to the Policy, Defendant has been obligated to pay monthly long term

disability benefits to Plaintiff since November 19, 2018.

       23.     Despite Plaintiff’s continued total disability, Defendant has denied all LTD

insurance benefit payments to Plaintiff since November 19, 2018 and continues to refuse to pay

benefits pursuant to the Policy, although payment thereof has been duly demanded.

       24.     Said refusal on the part of the Defendant is a willful and wrongful breach of the

Policy’s terms and conditions.

       25.     Defendant afforded little weight to the opinions of Plaintiff’s treating physicians

who clearly opined that she has been unable to work since November 19, 2018, due to her

disabling conditions and complications from her impairments and medical conditions.

       26.     Defendant’s denial of Plaintiff’s disability insurance benefits is unreasonable and

unsupported by substantial evidence and, as such, constitutes a breach of its fiduciary duty.

       27.     Defendant’s unreasonable and unsupported denial of Plaintiff’s disability

insurance benefits is evidenced by the number of procedural irregularities in its claim handling,

including but not limited to: the failure to consider the impact of Plaintiff’s physical and mental

                                                 4
 Case 3:20-cv-06553-MAS-ZNQ Document 1 Filed 05/29/20 Page 6 of 7 PageID: 6



conditions and limitations on her ability to perform all of the essential duties of her regular

occupation or any occupation; the refusal to consider Plaintiff’s credible subjective complaints

about her inability to work; the reliance upon a selective review of medical records to reach a

result oriented claim determination; the failure to utilize appropriately qualified and unbiased

medical personnel to reach decisions and/or render opinions on levels of impairment; the biased

and flawed vocational consideration on Plaintiff’s claim; the failure to perform a fair and neutral

evaluation of Plaintiff’s medical condition and associated restrictions and limitations; and other

biased claim handling.

       28.      Defendant’s claim handling resulted in numerous violations of 29 C.F.R. §

2560.503-1, et. seq.

       29.      Defendant’s claim handling failed to provide Plaintiff with a full and fair review

of her claim.

       30.      Defendant’s claim handling demonstrates a bias against Plaintiff’s claim due to its

impact on Defendant’s financial situation and frustrated Plaintiff from receiving a full and fair

review of her claim.

       31.      Plaintiff has attempted to exhaust all administrative appeals and remedies to the

extent they exist pursuant to the conditions of the employee benefit plan.

       32.      By reason of the foregoing claims conduct, Defendant failed, by operation of law,

to establish and follow reasonable claims procedures that would yield a decision on the merits of

her claim pursuant to 29 C.F.R. § 2560.503(1).

       33.      Because Defendant failed to satisfy the minimal procedural safeguards set forth in

29 C.F.R. § 2560.503(1), Defendant’s adverse benefit determination is not entitled to any judicial

deference.

                                                 5
 Case 3:20-cv-06553-MAS-ZNQ Document 1 Filed 05/29/20 Page 7 of 7 PageID: 7



        34.        Defendant willfully failed to comply with ERISA regulations.

        35.        Monthly disability insurance benefit payments to Plaintiff are continuing to be

due and payable by Defendant with the passage of each month.

        36.        Plaintiff is entitled to receive the total life-time benefit of the plan discounted to

present value, due to Defendant’s arbitrary and capricious decision to deny Plaintiff’s benefits.

        37.        Plaintiff is entitled to receive, in addition to the benefits due under the plan of

insurance, reimbursement for reasonable attorney’s fees and costs of this action pursuant to 29

U.S.C. 1132(g).

        WHEREFORE, Plaintiff, Carmen Lamberty, demands judgment in her favor and against

Defendant together for:

        A.         Payment of all benefits in arrears due and owing since the denial of benefits, plus

interest;

        B.         The total lifetime benefit under the plan discounted to present value;

        C.         Attorneys’ fees and costs of suit;

        D.         Interest and delay damages; and,

        E.         Any other further relief this Court deems just proper and equitable.


                                                  By:
                                                            Linda M. Lopez, Esq.
                                                            Attorney I.D. No. 017592006
                                                            LAW OFFICES OF ERIC A. SHORE, P.C.
                                                            1500 John F. Kennedy Blvd, Suite 1240
                                                            Philadelphia, PA 19102
                                                            (215) 627-9999
                                                            Attorney for Plaintiff, Carmen Lamberty

Date:       5/29/2020




                                                        6
